[Cite as State v. Tellis, 2020-Ohio-6982.]




                              IN THE COURT OF APPEALS OF OHIO
                                  SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                    Court of Appeals No. WD-19-050

        Appellee                                 Trial Court No. 2018-CR-0274

v.

Christopher Tellis                               DECISION AND JUDGMENT

        Appellant                                Decided: December 30, 2020


                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        W. Alex Smith, for appellant.

                                             *****

        MAYLE, J.

        {¶ 1} Appellant, Christopher Tellis, appeals the June 20, 2019 judgment of the

Wood County Court of Common Pleas sentencing him to an aggregate prison term of 18

years. For the following reasons, we affirm.
                                   I. Background and Facts

         {¶ 2} On June 7, 2018, Tellis was indicted on one count of aggravated robbery in

violation of R.C. 2911.01(A)(1), a first-degree felony; one count of felonious assault in

violation of R.C. 2903.11(A)(2), a second-degree felony; and one count of kidnapping in

violation of R.C. 2905.01(A)(2), a first-degree felony. Each count included a 3-year

firearm specification under R.C. 2941.145(A).

         {¶ 3} Tellis elected to have his case tried to the court. At trial, the state presented

the testimony of Chief Patrick Jones of the Perrysburg Police Department (“PPD”);1 the

victim, L.H.; and two forensic scientists from the Ohio Bureau of Criminal Investigation

(“BCI”), Devonie Herdeman and Julie Cox. Tellis testified in his own behalf. The

following facts were elicited at trial.

                                      A. The state’s case

         {¶ 4} According to L.H.’s testimony, late on the night of January 30 or early in the

morning of January 31, 2018, she was bound with duct tape, beaten, and robbed at

gunpoint while in her home.

         {¶ 5} As some necessary background, L.H. is the owner of a legal marijuana-

growing operation in Michigan, which operates on an all-cash basis. L.H. admitted on

the stand that she had several pounds of marijuana in her home on the night of the

robbery, which she said that she used for “personal party favors.” She also admitted that,

shortly before trial, she was convicted of and sentenced on felony charges related to



1
    At the time of the crime, Jones was a detective with the PPD.
2.
bringing 300 vape cartridges containing THC and 20 to 30 pounds of marijuana that she

legally grew in Michigan to her home in Perrysburg. The man L.H. had been dating for

approximately two months at the time of the robbery, Johnny Elliot, knew about her

business and knew that she kept large amounts of cash and marijuana in her home.

       {¶ 6} The events that led to the robbery began when Elliot contacted L.H. while

she was at a basketball game to ask if several of his friends could come to L.H.’s home

that evening. L.H. had met the friends—who she knew as Derrick Tate, Monty, and

Monty’s girlfriend—about a week before, but was reluctant to have them over because it

was 10:00 p.m. on a Tuesday and Elliot was working and would not be at L.H.’s house

with them. L.H. eventually relented, though.

       {¶ 7} About 45 minutes later, Tate arrived, and L.H. let him into the house. After

he entered, L.H. locked the door. L.H. testified that she normally keeps her doors locked

and has a security system that she keeps “on the maximum setting at all times” that

loudly says “front door” when her front door is opened and “back door” when her back

door is opened.

       {¶ 8} After Tate arrived, he and L.H. stood in the kitchen talking. When Tate

asked for a drink, L.H. got a bottle of liquor so that he could pour himself a shot, and she

agreed to take one shot with him. After they took the shots, Tate told L.H. that Monty

would be there soon.

       {¶ 9} Monty and his girlfriend arrived approximately 20 to 30 minutes after Tate.

After letting them into the house, L.H. locked the door. The three of them went into the

kitchen with Tate where L.H. gave Monty a bottle of liquor and Monty’s girlfriend a

3.
bottle of wine and told them to pour themselves drinks. They talked for a while, and L.H.

got out some marijuana for her guests to smoke. After approximately 15 minutes,

Monty’s girlfriend said that she was hungry and wanted to go to Waffle House. She

asked L.H. if she wanted anything from the restaurant, which L.H. declined, asked Monty

for some money, and then left. L.H. said that she “was no longer on [her] A-game” and

did not lock the door when Monty’s girlfriend left. Sometime between two and five

minutes after Monty’s girlfriend left, Monty followed her. According to L.H., “literally

30 or 45 seconds later * * * the gunman walked in with the gun up.”

       {¶ 10} When the gunman first came in, L.H. thought it was Elliot playing a joke

on her. The gunman told her to get on the floor, but she “just looked at him, probably

like a deer in headlights.” She said that Tate was standing next to her and “put on a

comedy show. He—after I did not oblige by the intruder’s demands to get down, I

looked at Derrick like, what the—what is going on? And Derrick put his arms up and

goes, oh, my God, and pretended to get on the floor.” After Tate got on the floor, the

gunman grabbed L.H. by the back of her shirt and shoved her toward the basement door,

which was next to where she was standing in the kitchen. She said that the gunman was

very close to her while he was doing this, and she was able to see his face.

       {¶ 11} The gunman shoved L.H. down the basement stairs. While he was moving

her, he demanded to know where L.H. kept her money and marijuana. When they

reached the bottom of the stairs, the gunman laid L.H. face down on the concrete floor

next to the stairs and told her not to move. Once L.H. was lying on the floor, the gunman

“kind of half-heartedly hit [her] with the pistol on the back of the head.” She said that

4.
she could tell that “he didn’t really want to hit me, but he did. And then he must have got

a little bit more bold, because at that point he was like, I told you not to move, and he

smacked me again with the pistol. That’s when my face hit the concrete * * *.” After

hitting her, the gunman told her not to move and then went back upstairs. The gunman

left Tate upstairs without securing him in any fashion while he took L.H. to the basement.

       {¶ 12} The gunman was gone for approximately five minutes. During that time,

L.H. stayed on the floor in the basement, but said that she could hear “multiple feet

running around upstairs.” When the gunman came back down to the basement, he used

duct tape to bind L.H.’s hands behind her back. He again demanded to know where L.H.

kept her money and “continued to beat [her] on the back of the head with the pistol.”

L.H. told him that she kept her money at her marijuana farm in Michigan, and if he took

her to the farm, she would give him whatever he wanted.

       {¶ 13} The gunman went back upstairs. L.H. wriggled her hands out of the duct

tape, but realized that she did not have any weapons or safe means of escape. She tried to

put her hands back in the tape before the gunman returned to the basement, but he could

tell that she had gotten it off and was angry, so he “beat” her, “kicked” her, and then went

back upstairs to get another person. When he and the other person returned, they pulled

the hood of her sweatshirt over her head and “mummy-taped” her with duct tape by

wrapping the tape around her body from “neck to waist. And legs.” She did not see the

other person who came to the basement, but knew two people were there because one

person held her and one person wrapped the tape around her.



5.
       {¶ 14} After L.H. was taped up, the gunman held his gun to her head and said,

“bitch, don’t move, don’t you dare think about moving, I will kill you.” The gunman

then ran up the basement stairs, slammed the basement door, left the house, and slammed

the front door. She thought that the robbery lasted about an hour.

       {¶ 15} At trial, L.H. identified Tellis as the person who robbed and assaulted her.

She was sure that Monty and Monty’s girlfriend had left the house before the gunman

came in and that she and Tate were the only two people in the house when the gunman

entered, but that she was the only person duct taped. During the robbery, L.H. did not

hear her alarm system go off to indicate that either the front or back door of the home had

been opened.

       {¶ 16} After the gunman left, L.H. immediately began trying to get out of the duct

tape wrapped around her body, which she claimed took about five minutes. She also said

that she still had duct tape on her body when she left her house and that some of the tape

ended up on her driveway. Once she was free, she ran to her neighbor’s house for help.

She “frantically” knocked on her neighbor’s door, but then said to herself, “you do not

want to meet your neighbors like this, get your shit together and go back in the house. So

that’s what I did.” L.H. did not call 911 because she “just wasn’t thinking straight” and

because the robbers had taken her cellphone. They also took her car keys, about $1,200

that L.H. had sitting on the counter, and “old money” that L.H. collects.

       {¶ 17} Using her computer, L.H. was able to contact a friend who came and took

her to the hospital. Hospital staff contacted the PPD. The state offered into evidence

pictures of L.H. that the police took when they responded to the hospital on the morning

6.
of January 31, 2018, that show her injuries. One picture shows that her right eye was

badly bruised and swollen shut, there was some swelling and bruising around the bridge

of her nose, and there was dried blood on her face. She said that each time the gunman

hit her in the back of the head with his pistol, her face hit the concrete floor. She did not

break any of the bones in her face, but at the time of trial—nearly one and one-half years

after the robbery—she was still unable to move one of her eyebrows. Another picture

shows the area of her scalp where the gunman hit her with his pistol and cut her. The

police also took pictures of L.H.’s injuries two days later that show dark bruising around

both eyes, bruising over much of the right side of her face, swelling around her face, and

bruising behind both of her ears.

       {¶ 18} On cross-examination, Tellis’s counsel asked L.H. about an alternate

version of events from that night. Counsel’s theory was that Tellis and L.H. were

involved in a drug deal gone wrong. He established that, at the time of the robbery,

L.H.’s marijuana farm in Michigan produced 80 pounds of marijuana a month, which was

worth $1,800 per pound, and that she had to pay taxes on the marijuana she produced.

L.H. also agreed that she did not call the police herself, changed her mind about seeking

help from her neighbor, and did not ask the friend who took her to the hospital or hospital

staff to call the police. But when counsel asked L.H. if Elliot and Tate had acted as

middlemen to broker a drug deal with Tellis purchasing 10 pounds of marijuana from

L.H. at $1,200 per pound, L.H. responded that “[t]hat is very inaccurate.” She also said

that it was “inaccurate” that she was reluctant to involve the police that evening because

she was trafficking drugs. L.H. said it was “[f]alse” that Tellis came into the house with

7.
Tate and had a drink with her and Tate. And L.H. denied that a different, unknown

person came into L.H.’s home that night and tied up both her and Tellis before stealing

the money and marijuana in L.H.’s home. On redirect, L.H. confirmed that she had not

met Tellis before the night of the robbery and was not introduced to him that night.

       {¶ 19} Regarding the duct tape the robbers used to bind L.H., she agreed with

counsel that it took a “tremendous” amount of tape to tie her up, but other than the wad of

duct tape that fell off of her body in her driveway, she did not know where the rest of the

tape went. She said that she did not have any tape on her when she went to the hospital.

       {¶ 20} As to L.H.’s identification of Tellis, on direct, she described the gunman as

“about 6-foot and thick.” On cross-examination, L.H. claimed that she did not remember

initially describing the gunman to Jones as “6-foot tall and slim,” but agreed that she

could have said that. When counsel pressed her on the issue, the following exchange

occurred:

              [Counsel:] So being slim and being thick are different, vastly

       different, correct?

              [L.H.:] It’s in the eye of the beholder.

              [Counsel:] You’re the one making the identification, ma’am.

              [L.H.:] Sure.

              [Counsel:] And you said he was slim at the time this happened.

              [L.H.:] Okay.

              [Counsel:] Now you’re saying he was thick?

              [L.H.:] Yes, as I recall.

8.
       {¶ 21} The state also called Jones to testify about his investigation of the crime.

He said that he was called to Mercy Hospital in Perrysburg around 2:00 a.m. on January

31, 2018, to investigate a report of a woman who was robbed and pistol whipped. He met

with L.H. at the hospital and spoke to her for about an hour.

       {¶ 22} After speaking with L.H. at the hospital, Jones went to her home to

continue his investigation. In the kitchen, he found two large plastic bags that contained

approximately two pounds of marijuana, which he seized. In the basement, he found

used duct tape in two separate areas on the floor and blood stains on the floor near each

wad of used tape. Jones collected the duct tape as evidence and sent it to BCI for DNA

and fingerprint analysis. Officers also collected duct tape from L.H.’s driveway and her

hair that it sent to BCI for testing.

       {¶ 23} L.H. had an office on the second floor of her house. When Jones searched

the upstairs of the home, he saw that the desk drawers had been opened and appeared to

have been riffled through. He recalled finding some cash in the office, but did not recall

how much was there.

       {¶ 24} Jones admitted that he initially had “no clue” who the gunman was. He

knew that L.H. had been dating Elliot, and that Elliot was not at the house that night, but

had been there before. He also knew that Elliot’s friend, Tate, was there, along with

“someone possibly by the name of Monty, who was maybe from the Lima area, and his

girlfriend, and I don’t know what her name was.” However, he had no leads on the

identity of the gunman.



9.
       {¶ 25} Jones’s investigation confirmed that Elliot and Tate knew each other; they

had played on the same college basketball team. He also learned that Elliot had most

recently been staying in Sylvania and with L.H., and Tate lived in Michigan City,

Indiana. Jones obtained search warrants for Elliot’s and Tate’s social media accounts and

cellphone records, and learned that the men had been messaging each other around the

time of the robbery. He said that there were “[c]onversations about Derrick heading over

to [L.H.’s] house, and comments about having—that Derrick was having a guy come.

And there seemed to be talk on cell phone [sic] messages between Johnny and [L.H.]

about setting up possibly a drug deal.”

       {¶ 26} In late March 2018, Jones received a letter from BCI that it had found DNA

on some of the duct tape and had matched it to Tellis through CODIS. Jones found

addresses for Tellis in the Chicago area and in the Michigan City area. Based on that

information, the case was presented to the grand jury, which indicted Tellis.

       {¶ 27} Tellis was arrested in December 2018 and extradited to Ohio. Jones

interviewed Tellis while he was in jail both to get information about the case and to

execute a warrant for Tellis’s DNA. When the prosecutor was inquiring about Jones’s

interview with Tellis, the prosecutor asked if Jones questioned Tellis about Tate. Jones

responded:

              Yes. I basically explained to Mr. Tellis what my theory of this case

       was, told him I wanted to talk to him about it. I asked him if he knew

       Derrick Tate. Mr. Tellis indicated that he knew him as DT. And we talked

       for a little bit. And then he decided he wanted to speak with an attorney

10.
       because he didn’t want to incriminate himself and wanted some advice.

       (Emphasis added.)

At this point, unprompted by defense counsel, the trial court chastised the prosecutor for

allowing the witness to comment on Tellis’s silence, and the following exchange

occurred:

               THE COURT: [Prosecutor], I would just indicate that if there was a

       jury sitting here I’d declare a mistrial at this point, comment on the silence.

       That should not have been in this testimony. Good thing there was not a

       jury.

               [PROSECUTOR]: Well, hopefully—I know the Court can put aside

       those type of things, because this is a bench trial.

               THE COURT: That’s right.

               [PROSECUTOR]: [Defense counsel] has not actually asked for a

       mistrial. I’m not sure if he wants to.

               [DEFENSE COUNSEL]: I’m prepared to go forward, Judge.

               THE COURT: Thank you.

       {¶ 28} The state next played the video recording of Jones’s interview with Tellis.

Jones read Tellis his Miranda rights, and Tellis initially waived his rights. The brief

interview primarily consisted of Jones telling Tellis his theory about what happened the

night of January 30, 2018. Less than five minutes into the interview, after Jones told

Tellis that his DNA had been found “on the sticky part” of some of the duct tape used to

tie up L.H. and that he knew that Tellis was at the scene, but wanted to know what Tate’s

11.
role in the crime was, Tellis said that he did not want to “incriminate” himself or “put

[himself] in jeopardy” because he did not really know what was going on and did not

know Jones’s motives. He said that he would be willing to talk to them “in front of a

lawyer,” but he needed to “take care of” himself. The state played this portion of the

video for the court. Again, unprompted by defense counsel, the trial court chastised the

prosecutor for allowing evidence commenting upon Tellis’s silence into the record:

              THE COURT: [Prosecutor], I again would caution you, this tape

       should not have been played the way it was played. There’s a direct

       comment on the defendant exercising his right to remain silent. That

       should have been excised from the tape. If there was a jury, again, sitting

       here I would have no qualms about granting a mistrial. We can’t introduce

       evidence during a criminal case about a defendant asking for an attorney.

       That should have been excised from the tape, it should not have been in the

       officer’s testimony. I’m quite surprised, to be honest with you.

              [PROSECUTOR]: Your Honor, it would not have been played to

       the jury. It’s because it’s a Court trial.

              THE COURT: I know. And I’m a judge and I can make that

       distinction. But it should not have been presented as evidence in a criminal

       case, either through testimony from the officer or from the tape that was

       just played. But anyway, let’s continue. Maybe we can get through this.

       {¶ 29} On cross-examination, Jones confirmed that his initial assessment of the

case, based on the messages between Elliot and Tate, and the evidence found at L.H.’s

12.
home—such as a scale, a cash counter, and a bag sealer—was that this was a case of a

“drug deal gone bad.” He also confirmed that Mercy Hospital staff—not L.H.—called

the police, and said that L.H. would not give the PPD written consent to search her house,

but did give them verbal consent to conduct a search.

       {¶ 30} Jones could not remember if anyone took a picture of the duct tape found in

the driveway or how much duct tape was in the driveway. He recalled was that the tape

was “stuck together, part of it was stuck together[,]” and that it looked similar to the duct

tape that he found in the basement of L.H.’s house.

       {¶ 31} Regarding his investigation, Jones said that he contacted the Lima police to

see if they knew who Monty was, but he was unable to get any information. He was also

unable to find out Monty’s girlfriend’s name. No one from the PPD checked either

Waffle House location in Perrysburg to see if Monty or Monty’s girlfriend actually went

to get food when they left L.H.’s house. Jones also said that no one at the PPD created a

photo array to show L.H. so that she could identify Tellis or Tate, but said that L.H. had

“started looking on social media accounts * * *” to identify the person who assaulted her.

However, Jones wrote in his report that L.H. said that “she would recognize his face if

she saw him again.”

       {¶ 32} The state also called two BCI analysts to testify regarding the DNA

evidence. Cox was the BCI analyst who took cuttings from the evidence that the PPD

collected from L.H.’s house so that the evidence could be tested for the presence of DNA.

The two cuttings of tape that ultimately proved to have Tellis’s DNA on them came from

two separate wads of tape that were found in the same area of the basement and were

13.
submitted as one item of evidence. Cox took two cuttings from each piece of tape, one

before the tape was examined by a fingerprint analyst and one after. One of the cuttings

with DNA on it came from the end of the larger piece of tape that was exposed before the

fingerprint analyst unwound the tape. The other cutting with DNA on it came from the

end of smaller piece of tape that was exposed after the fingerprint analyst unwound the

tape. The other two cuttings did not have DNA on them. After Cox took the cuttings,

she sealed them in labeled DNA extraction tubes and sent them to the BCI property room

until they could be transported for DNA testing.

      {¶ 33} The other BCI analyst was Herdeman, who conducted the DNA analysis

after DNA was extracted from the evidence that the PPD collected. She testified that

there was DNA that was suitable for comparison on three pieces of tape from L.H.’s

basement and on swabs taken from a soda bottle, but was no DNA in sufficient quantity

or quality for comparison on a duct tape roll or the used tape from the driveway.

Herdeman said that the swabs from the soda bottle and one of the pieces of tape from the

basement contained a mixture of L.H.’s DNA and male DNA that was not interpretable.

Herdeman was able to exclude L.H. as a contributor of DNA on the other two pieces of

tape from the basement that were both discarded in the same area of the basement.

However, on the larger piece of tape, Herdeman found a mixture of DNA from an

unknown male in a sufficient quantity for comparison and additional DNA data that was

not interpretable. On the smaller piece of tape, Herdeman found only DNA from the




14.
same unknown male in a sufficient quantity for comparison. BCI did not test for the type

of bodily fluid that the DNA on these items came from, so Herdeman could not say

whether it was blood, sweat, or saliva.

       {¶ 34} As part of her analysis, Herdeman submitted the unknown male’s DNA

profile to the CODIS database. In March 2018, she learned that the profile matched to

Tellis, and she sent the PPD a letter informing them of the match. After Jones collected a

DNA swab from Tellis pursuant to a search warrant, Herdeman conducted another

analysis that compared Tellis’s DNA standard to the unknown male’s profile found on

the tape from L.H.’s basement. She found that the profiles matched and that the

estimated frequency of the occurrence of the same DNA profile in unrelated individuals

was “rarer than 1 in 1 trillion.” She also found that Tellis was the major contributor of

DNA to the mixture on the larger piece of tape. The other DNA in the mixture on the

larger piece of tape was insufficient in either quantity or quality for Herdeman to make a

comparison.

       {¶ 35} In response to a question by the court, Herdeman said that the entire cutting

from each piece of tape that was tested was put into the test tube, so she was unable to

say whether the DNA that was identified came from the adhesive or nonadhesive side of

the tape.

       {¶ 36} On cross-examination, Herdeman said that none of the evidence submitted

by the PPD included swabs of possible bloodstains.




15.
                                      B. Tellis’s case

       {¶ 37} Following the presentation of the state’s case, Tellis moved for dismissal

under Crim.R. 29, which the trial court denied. After that, Tellis opted to testify in his

own behalf.

       {¶ 38} Tellis testified that he lived in Michigan City, Indiana. He met Tate—

whom he knew as DT—in the early summer of 20182 “through a friend of a friend” and

had a “business relationship” with Tate that revolved around buying and selling

marijuana in Indiana, where Tellis lived. According to Tellis, he did not know Elliot,

Monty, Monty’s girlfriend, or L.H.

       {¶ 39} In late December 2018, Tate made Tellis aware of an opportunity to buy

marijuana in Perrysburg, which Tellis was interested in because the price of $1,200 to

$1,400 per pound was significantly cheaper than the cost of $2,400 to $2,500 per pound

that he was paying in the Chicago area. Tellis and Tate arranged by phone for Tellis to

buy 10 pounds of marijuana at $1,200 per pound, for a total cost of $12,000. The only

contact person Tellis had regarding the deal was Tate; he did not know where the deal

would happen or who he was buying from.

       {¶ 40} On the night of the robbery, Tate drove Tellis to Perrysburg from Michigan

City. Their sole purpose for the trip was to purchase marijuana. Tellis said that the only

thing Tate told him about the identity of the seller was that it was a woman. Tellis did



2
  Based on Tellis’s admission that he was in L.H.’s house in January 2018, we presume
that he met Tate before the summer of 2018 and had his dates confused throughout his
trial testimony.
16.
not have a weapon on him, but did have $12,000 in cash, which he carried in the front

pocket of his hoodie. Tellis did not have his cellphone with him that night because he

“[d]idn’t think about grabbing * * *” it. He said that Tate was making phone calls and

texting people during the drive to Perrysburg.

       {¶ 41} When they arrived at L.H.’s home, Tellis said that he and Tate went to the

door, Tate knocked, and L.H. let them in. They all went into the kitchen and had drinks.

Monty and Monty’s girlfriend were also in the kitchen drinking. After drinking and

making small talk for a while—but not discussing the drug deal—Monty’s girlfriend left.

Tellis did not hear her say why she was leaving. Although Monty was still there when

his girlfriend left, Tellis lost track of him shortly after.

       {¶ 42} Then, “[t]he next thing you know, click, gun to the back of my head. So,

you know, I didn’t move. * * * I’m looking at [L.H.], like she said, she froze.” Tellis

could not see who was holding the gun to his head. After that, someone grabbed him by

the back of his shirt and walked him down to the basement. He did not fight back

because he had a gun to his head. The person who was leading him to the basement did

not say anything to him.

       {¶ 43} As he got closer to the bottom of the basement stairs, Tellis could see what

he estimated to be “about 20, 30 pounds or better” of marijuana. He said that “[t]here

was marijuana all over the table, all in boxes, all in the corner floors, just marijuana

everywhere.” He also said that he could smell the marijuana and that it was “real loud.”

It occurred to Tellis at this point that the robbery was likely related to the marijuana that

L.H. had in her house.

17.
       {¶ 44} When Tellis and the gunman reached the bottom of the stairs, Tate, who

was already in the basement and was texting on his phone, saw Tellis and the gunman

and “threw his hands up in the air and instantly laid on the floor.” Tellis said that the

gunman “take me, laid me down, tie me up, and put my hood over my head.” In doing

so, the gunman used duct tape to bind Tellis’s hands behind his back, as if he were being

handcuffed, but did not bind him anywhere else on his body. He said that someone

“[c]ould have” struck him during the robbery, and that he was hit in “[j]ust the head

probably.” He did not recall if he was bleeding, though.

       {¶ 45} After securing Tellis, the robbers brought L.H. to the basement. Tellis’s

hood was over his eyes, so he could not see what was happening, but he could hear what

was going on. According to him, L.H. was not cooperating with the robbers. He heard

them “telling her, be still, do this, do this, do that, she wasn’t cooperative.” He could

hear the robbers striking L.H. He, however, “didn’t move because my life in danger * *

*.” He also said that he “heard trash bags like they was getting all the marijuana stuff,

boxes and stuff they had flipped over.” After that, someone “came and searched me, took

my money.” He said that the person took all of the $12,000 in cash that he had in his

front hoodie pocket.

       {¶ 46} Tellis could not recall how long he was in the basement, but, eventually,

everything got quiet. At that point, he “just look up” and saw L.H. He thought she was

dead because of all of the blood, so he got the duct tape off of his hands, threw it on the

basement floor, and ran out of the house. He said that he did not help L.H. because he

was at her house doing something illegal. Once he left the house, he said that he just ran.

18.
He did not have his phone and did not know where he was because he was not from the

area, but he eventually ran into a couple who were driving and stopped for him. He told

them what happened, and they let him use their phone to call his cousin and dropped him

off at a motel where Tellis walked around outside until his cousin arrived from Michigan

City to pick him up.

       {¶ 47} Tellis said that he never saw Tate again after that night. He also said that

he never called the police about the robbery because he was at L.H.’s house to buy 10

pounds of marijuana and “why would I get the police involved with something that’s

illegal?” He claimed that he never touched L.H. and did not steal any money or

marijuana from her house.

       {¶ 48} On cross-examination, Tellis explained that he met Tate when a friend he

knew only as Lucky brought Tate to his home in the summer of 2018 and introduced Tate

as someone who could, essentially, broker marijuana purchases. At first, Tellis did not

know where Tate sourced the marijuana from, and, although he knew he was coming to

Ohio to make the purchase, Tellis did not know the specific location he was traveling to

or person he was buying from. He could not remember exactly when he and Tate first

talked about Tate having a source in the Toledo area for cheaper marijuana, but said that

they had discussed it off and on over a couple of months. The night of the robbery was

the first time Tellis tried to make a purchase through Tate.

       {¶ 49} Regarding the events of January 30, Tellis said that Monty and Monty’s

girlfriend were already at L.H.’s house when he and Tate arrived. When they came into

the kitchen, Tate introduced him to everyone as Chris, and they all drank and made small

19.
talk for approximately 10 to 20 minutes before Monty’s girlfriend left and the gunman

came into the kitchen. He clarified that Tate had gone down to the basement sometime

before the gunman entered the house, and that he, Monty, and L.H. were the only ones in

the kitchen when the gunman arrived. When the prosecutor asked if the gunman left

Monty and L.H. unattended in the kitchen while he was taking Tellis to the basement,

Tellis said that he did not know what went on in the kitchen after the gunman started

walking him down the stairs because he could not see behind him. Although Tellis

repeatedly referred to “them” when discussing the robbers, he was unable to say how

many people were in the house.

       {¶ 50} The state tried to get Tellis to describe, specifically, what he heard after the

gunman bound his hands and covered his eyes, but the most specificity that Tellis could

provide was that “all I heard is basically telling her to stop moving, stop doing this, stop

doing that.”

       {¶ 51} When the robbers were gone and Tellis managed to wiggle out of his

bindings, Tate was gone. Tellis assumed that Tate had set him up that night. Regardless,

he did not call Tate after that night to ask about what happened. He explained that “being

in the streets, sir, that’s part of the game. That comes with the life that you chose to live.

You’ve got to take—you got to be willing to accept losses like that * * *.” He also said

that he was unable to retaliate against Tate because he had been to prison before.

       {¶ 52} Following his testimony, Tellis rested.




20.
                               C. Verdict and sentencing

       {¶ 53} The next morning, the trial court announced its verdict. It found Tellis

guilty on all three counts and the attached firearm specifications.

       {¶ 54} Tellis elected to go directly to sentencing. After hearing from counsel and

offering Tellis an opportunity to speak, which he declined, the court heard a victim

impact statement from L.H. Following L.H.’s statement, the court noted that it “didn’t

believe all of [her] testimony. There was more to it than what you testified to.” The

court then imposed its sentence.

       {¶ 55} First, on the aggravated robbery count, the court sentenced Tellis to 8 years

in prison, plus an additional, mandatory 3 years for the firearm specification, which the

court ordered Tellis to serve prior to and consecutively to the 8-year term for the

aggravated robbery. Next, on the felonious assault count, the court sentenced Tellis to 4

years in prison, plus an additional, mandatory 3 years for the firearm specification, which

the court ordered Tellis to serve prior to and consecutively to the 4-year term for the

felonious assault. The court ordered that the aggravated robbery and felonious assault

sentences be served consecutively. Finally, the court found that the kidnapping count

merged with the aggravated robbery count, so it did not impose a sentence for that

conviction.

       {¶ 56} Tellis now appeals, raising three assignments of error:

              I. The Trial Court Erred When It Did Not Declare a Mistrial[.]

              II. The Trial Court Erred When It Found The Defendant Guilty

       Against The Manifest Weight of the Evidence[.]

21.
              III. The Trial Court Erred By Not Merging All Counts and For Not

       Conducting a Johnson Analysis.

                                   II. Law and Analysis

                      A. The trial court did not commit plain error by
                          failing to sua sponte declare a mistrial.

       {¶ 57} In his first assignment of error, Tellis argues that the trial court erred by

failing to declare a mistrial after the state allowed its witness to comment upon Tellis’s

right to remain silent and then played a portion of the police interview that included

Tellis asserting his right to remain silent. The state responds that the trial court did not

commit plain error by failing to sua sponte declare a mistrial because this was not a jury

trial, the judge indicated that he would not consider the evidence that was improperly

before the court, and Tellis’s counsel did not object to the references to Tellis’s right to

remain silent or ask for a mistrial.

       {¶ 58} Granting or denying a mistrial rests in the sound discretion of the trial court

because the trial judge is in the best position to determine if the situation in the courtroom

warrants a mistrial. State v. Glover, 35 Ohio St. 3d 18, 19, 517 N.E.2d 900 (1988). So,

generally, we review the trial court’s decision for an abuse of discretion. State v. Treesh,

90 Ohio St. 3d 460, 480, 739 N.E.2d 749 (2001). However, when the defendant fails to

move for a mistrial, we review the trial court’s failure to declare a mistrial for plain error.

State v. Wright, 6th Dist. Lucas No. L-16-1164, 2018-Ohio-668, ¶ 14. Plain error is an

error that affects an appellant’s substantial rights. Crim.R. 52(B). An error that affects

substantial rights is one that “affected the outcome of the trial.” State v. Barnes, 94 Ohio
22.
St.3d 21, 27, 759 N.E.2d 1240 (2002). Plain error should be found “only in exceptional

circumstances and only to prevent a manifest miscarriage of justice.” State v. Hill, 92
Ohio St. 3d 191, 203, 749 N.E.2d 274 (2001), citing State v. Long, 53 Ohio St. 2d 91, 372
N.E.2d 804 (1978), paragraph three of the syllabus.

       {¶ 59} Here, we cannot find that the trial court’s failure to sua sponte declare a

mistrial, in a bench trial, rises to the level of plain error. Comment on a defendant

invoking his right to remain silent is undoubtedly improper. State v. Obermiller, 147
Ohio St. 3d 175, 2016-Ohio-1594, 63 N.E.3d 93, ¶ 68, citing Griffin v. California, 380
U.S. 609, 615, 85 S. Ct. 1229, 14 L. Ed. 2d 106 (1965) (“It is improper for either the

prosecutor or the court to comment on a defendant’s invocation of his right to remain

silent.”). However, the impact of such a statement is lessened in a court trial because

“‘[j]udges, unlike juries, are presumed to know the law. Judges are trained and expected

to disregard any extraneous influences in deliberations.’” (Brackets sic.) Id., quoting

State v. Davis, 63 Ohio St. 3d 44, 48, 584 N.E.2d 1192 (1992).

       {¶ 60} The trial court in this case clearly indicated that it knew that the evidence

the state presented was improper and that it could “make [the] distinction” between

proper and improper evidence. It also agreed with the state that it could “put aside those

type of things * * *.” There is no indication in the record that the trial court’s decision

was influenced by the comments on Tellis’s silence or that the outcome would have been

different if the state had not put the improper evidence before the court. Accordingly, we

find that the trial court did not commit plain error by failing to declare a mistrial. Tellis’s

first assignment of error is not well-taken.

23.
      B. Tellis’s convictions are supported by the manifest weight of the evidence.

        {¶ 61} In his second assignment of error, Tellis argues that the trial court lost its

way in convicting him because the evidence does not weigh heavily in favor of his

conviction and the questions surrounding the state’s evidence created reasonable doubt

about his guilt. The state responds that the trial court was free to believe L.H.’s version

of events over Tellis’s and give little weight to Tellis’s argument that he could not have

been the gunman because his DNA did not appear on any of the same evidence as L.H.’s

DNA.

        {¶ 62} When we review a claim that a verdict is against the manifest weight of the

evidence, we weigh the evidence and all reasonable inferences, consider the credibility of

the witnesses, and determine whether the trier of fact clearly lost its way in resolving

evidentiary conflicts so as to create such a manifest miscarriage of justice that the

conviction must be reversed and a new trial ordered. State v. Thompkins, 78 Ohio St. 3d
380, 387, 678 N.E.2d 541 (1997). Reversal on manifest weight grounds is reserved for

“the exceptional case in which the evidence weighs heavily against the conviction.” Id.,

quoting State v. Martin, 20 Ohio App. 3d 172, 175, 485 N.E.2d 717 (1st Dist.1983).

        {¶ 63} Although we consider the credibility of witnesses under a manifest-weight

standard, we must, nonetheless, extend special deference to the trial court’s credibility

determinations, given that it is the trial court that has the benefit of seeing the witnesses

testify, observing their facial expressions and body language, hearing their voice

inflections, and discerning qualities such as hesitancy, equivocation, and candor. State v.

Fell, 6th Dist. Lucas No. L-10-1162, 2012-Ohio-616, ¶ 14. “Moreover, it is

24.
inappropriate for a reviewing court to interfere with factual findings of the trier of fact * *

* unless the reviewing court finds that a reasonable [trier of fact] could not find the

testimony of the witness to be credible.” (Internal quotations omitted.) State v. Dean,

2018-Ohio-1740, 112 N.E.3d 32, ¶ 27 (6th Dist.).

       {¶ 64} Here, our careful review of the record shows that a reasonable trier of fact

could find L.H.’s testimony credible and thus could find Tellis guilty of aggravated

robbery, felonious assault, kidnapping, and the firearm specifications.

       {¶ 65} To begin, we address the issue of L.H.’s credibility. While the trial court

said at sentencing that it “didn’t believe all of [her] testimony” and that there “was more

to it than what [L.H.] testified to,” the court in no way indicated that it disbelieved her

testimony in its entirety. (Emphasis added.) To be sure, there is evidence to suggest that

L.H. might not have been telling the whole truth—for example, the messages that Jones

found between Elliot and L.H. that appeared to be arranging a drug deal and the apparent

inconsistency between the amount of tape L.H. said was used to bind her and the amount

that the police recovered from her house. But there are also portions of Tellis’s

testimony—such as his inability to recall whether he was struck in the head with a gun,

whether he was bleeding, and what, specifically, he heard while he was tied up in L.H.’s

basement—that are equally questionable. Being mindful that the trial court is in the best

position to assess the witnesses’ credibility, we cannot find that the court erred by

believing L.H. over Tellis in this case.

       {¶ 66} With that in mind, we cannot find that Tellis’s convictions are against the

manifest weight of the evidence. To convict Tellis of aggravated robbery, the trial court

25.
was required to find that Tellis, in committing a theft offense, had a deadly weapon on or

about his person or under his control and that he displayed, brandished, indicated that he

possessed, or used the weapon. R.C. 2911.01(A)(1). To convict Tellis of felonious

assault, the trial court was required to find that Tellis knowingly caused physical harm to

L.H. by means of a deadly weapon. R.C. 2903.11(A)(2). “Physical harm” is “any injury,

illness, or other physiological impairment, regardless of its gravity or duration.” R.C.

2901.01(A)(3). To convict Tellis of kidnapping, the trial court was required to find that

Tellis, by force or threat, moved L.H. or restrained her liberty for the purpose of

facilitating the commission of aggravated robbery. R.C. 2905.01(A)(2). “Force” is “any

violence, compulsion, or constraint physically exerted by any means upon or against a

person or thing.” R.C. 2901.01(A)(1). And to convict Tellis of the firearm

specifications, the trial court was required to find that Tellis had a firearm on or about his

person or under his control and displayed, brandished, indicated that he possessed, or

used the firearm to facilitate the offense. R.C. 2941.145(A). A gun is both a deadly

weapon and a firearm. In re Marcus T.D., 6th Dist. Lucas No. L-02-1376, 2004-Ohio-

477, ¶ 9; R.C. 2923.11(A), (B); see also State v. Vondenberg, 61 Ohio St. 2d 285, 289,

401 N.E.2d 437 (1980) (trier of fact can draw reasonable inferences about the deadly

nature of a weapon used in the commission of a crime).

       {¶ 67} The evidence presented at trial showed that a person—whom L.H.

identified as Tellis based on seeing and remembering his face—(1) came into L.H.’s

home, uninvited, with a gun; (2) put the gun to L.H.’s head; (3) grabbed L.H. by her shirt

and shoved her down her basement stairs; (4) bound L.H. with duct tape twice to restrain

26.
her from moving; (5) hit L.H. in the head with his gun at least three times; (6) “beat” and

“kicked” L.H. when she freed herself from her first set of duct tape bindings; (7) stole at

least $1,200 and L.H.’s cellphone; and (8) caused extensive bruising and swelling to

L.H.’s face and cuts to her scalp. Taken together, this evidence proved each element of

the charges against Tellis.

       {¶ 68} As for Tellis’s argument that only someone who had been in L.H.’s home

before would have known where to find her duct tape, there was testimony that the tape

probably came from a drawer in L.H.’s kitchen, but this testimony does not make it “clear

that the assailant either had been in the condo before or was told where to locate the duct

tape by someone who had been inside the condo before,” as Tellis claims. L.H. testified

that the gunman took her to the basement, told her not to move, left her there, went back

upstairs for approximately five minutes, and then returned and bound her hands with the

tape. The gunman very easily could have looked through drawers and cupboards until he

found something suitable with which to bind L.H.’s hands and feet during the time that

L.H. was alone and unbound in the basement.

       {¶ 69} Tellis also relies on the fact that his DNA and L.H.’s DNA do not appear

on any of the same pieces of duct tape to support his argument that he was bound by the

duct tape found in one area of the basement and L.H. was bound by the tape found in the

other area of the basement (i.e., to support his claim that he was also a victim of the

robbery, not the perpetrator). Again, Tellis’s only argument in this regard is that “[i]t

seems obvious that if [Tellis] was the one who taped up [L.H.], that his DNA would have

been mixed with hers on the tape.” Cox and Herdeman, the forensic scientists who

27.
handled the DNA evidence in this case, were not asked and did not express their opinions

on whether they would expect to see both the gunman’s and L.H.’s DNA on the same

pieces of duct tape, and there is no other evidence supporting this argument. And, as

demonstrated by the fact that Cox took two cuttings from each wad of tape that had

Tellis’s DNA on it, but BCI testing found his DNA on only one cutting from each wad,

simply because a person touched something does not necessarily mean that his or her

DNA will be found on every part of the object. The trial court was not required to accept

Tellis’s argument that he could not have been the gunman because his DNA was not

found on the same tape as L.H.’s DNA, and its rejection of that argument does not render

his convictions against the weight of the evidence.

       {¶ 70} In sum, although there are issues with L.H.’s credibility, the evidence does

not weigh heavily against Tellis’s convictions. Accordingly, we find that Tellis’s

convictions are not against the manifest weight of the evidence, and his second

assignment of error is not well-taken.

               C. The trial court’s merger determinations were correct.

       {¶ 71} In his final assignment of error, Tellis argues that the trial court should

have merged his aggravated robbery and felonious assault convictions and should have

merged all three firearm specifications, and that the court erred by failing to conduct a

proper merger analysis. The state responds that Tellis committed the aggravated robbery

and felonious assault with separate animus, so the trial court properly sentenced him on

both counts. It also contends that the trial court “actively considered the doctrine of

merger when it both merged Tellis’s kidnapping sentence with his sentences for both

28.
aggravated robbery and felonious assault as well as when it made the findings to run the

sentences for the aggravated robbery and the felonious assault consecutively.”

       {¶ 72} R.C. 2941.25 prohibits multiple convictions for “allied offenses of similar

import” arising out of the same conduct. The statute states:

              (A) Where the same conduct by defendant can be construed to

       constitute two or more allied offenses of similar import, the indictment or

       information may contain counts for all such offenses, but the defendant

       may be convicted of only one.

              (B) Where the defendant’s conduct constitutes two or more offenses

       of dissimilar import, or where his conduct results in two or more offenses

       of the same or similar kind committed separately or with a separate animus

       as to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them. R.C. 2941.45.

       {¶ 73} “At its heart, the allied-offense analysis is dependent upon the facts of a

case because R.C. 2941.25 focuses on the defendant’s conduct.” State v. Ruff, 143 Ohio

St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, ¶ 26. This means that the “‘analysis may be

sometimes difficult to perform and may result in varying results for the same set of

offenses in different cases. But different results are permissible, given that the statute

instructs courts to examine a defendant’s conduct―an inherently subjective

determination.’” Id. at ¶ 32, quoting State v. Johnson, 128 Ohio St. 3d 153, 2010-Ohio-

6314, 942 N.E.2d 1061, ¶ 52.



29.
       {¶ 74} In Ruff, the Supreme Court of Ohio announced that whenever a court

considers whether there are allied offenses that merge into a single conviction, the court

“must first take into account the conduct of the defendant. In other words, how were the

offenses committed?” Id. at ¶ 25. When considering this overarching question, the court

must address three sub-questions: (1) Were the offenses “dissimilar in import,” meaning

did the offenses involve either separate victims or “separate and identifiable” harm? (2)

Were the offenses committed separately? and (3) Were the offenses committed with

separate animus? Id. at ¶ 23-25. “‘An affirmative answer to any of the above will permit

separate convictions. The conduct, the animus, and the import must all be considered.’”

(Emphasis added.) State v. Earley, 145 Ohio St. 3d 281, 2015-Ohio-4615, 49 N.E.3d 266,

¶ 12, quoting Ruff at ¶ 31. The defendant bears the burden of establishing that R.C.

2941.25 prohibits multiple punishments. State v. Washington, 137 Ohio St. 3d 427, 2013-

Ohio-4982, 999 N.E.2d 661, ¶ 18, citing State v. Mughni, 33 Ohio St. 3d 65, 67, 514
N.E.2d 870 (1987).

       {¶ 75} We review de novo a trial court’s ruling as to whether convictions merge

under the allied-offenses doctrine. State v. Roberson, 2018-Ohio-1955, 113 N.E.3d 204,

¶ 12 (6th Dist.).

       {¶ 76} First, we note that Tellis makes his allied offenses arguments under

Johnson, which has been rendered “largely obsolete” by subsequent Ohio Supreme Court

decisions, including Ruff. Earley at ¶ 11. Under the Ruff test, rather than looking at the

elements of the offenses, see Johnson at ¶ 48, we first address whether the aggravated

robbery and felonious assault offenses were “dissimilar in import”―i.e., whether the

30.
offenses involved separate victims or “separate and identifiable” harm. Here, the

offenses undoubtedly involved the same victim, so our inquiry becomes whether they

resulted in separate and identifiable harms.

       {¶ 77} Tellis was convicted of aggravated robbery in violation of R.C.

2911.01(A)(1) and felonious assault in violation of R.C. 2903.11(A)(2).

       {¶ 78} Under the relevant aggravated robbery statute, R.C. 2911.01(A)(1), it is

illegal for any person while committing, attempting to commit, or fleeing after attempting

or committing a theft offense, as defined in R.C. 2913.01, to have a deadly weapon on or

about his person or under his control and either display, brandish, indicate that he

possesses, or use the deadly weapon.3

       {¶ 79} A felonious assault conviction under R.C. 2903.11(A)(2) requires the state

to prove that the defendant knowingly caused physical harm to another by means of a

deadly weapon. “Physical harm” is “any injury, illness, or other physiological

impairment, regardless of its gravity or duration.” R.C. 2901.01(A)(3).


3
  It is unclear exactly what theft offense the state alleged that Tellis was committing at the
time of the robbery. The indictment did not specify which theft offense the state accused
Tellis of committing, Tellis did not request a bill of particulars, and the trial court did not
specify which theft offense it found that Tellis committed on the night of the robbery. In
closing, the state mentioned in passing that Tellis committed a robbery, which is one of
the theft offenses listed in R.C. 2913.01(K). However, to find a defendant guilty of
robbery, the court must also find that the defendant was “attempting or committing a theft
offense * * *” as defined in R.C. 2913.01. R.C. 2911.02(A), (C)(2). The definition of
“theft offense” under R.C. 2913.01(K) includes any number of offenses that Tellis’s
conduct on the night of the robbery violated, but for purposes of our analysis, because
Tellis took approximately $1,200 and L.H.’s cellphone, we will presume that the theft
offense was theft in violation of R.C. 2913.02(A)(1) (“[n]o person, with purpose to
deprive the owner of property * * *, shall knowingly obtain * * * the property * * *
[w]ithout the consent of the owner * * *[.]).
31.
       {¶ 80} Contrary to Tellis’s argument, the harms caused by these two offenses are

separate and identifiable. The harm caused by the felonious assault was the physical

injuries inflicted on L.H. when Tellis hit her with his pistol and caused her face to hit the

concrete floor. The harm caused by the aggravated robbery was the loss of

approximately $1,200 and L.H.’s cellphone. That is, the harm caused by the aggravated

robbery was harm to L.H.’s property, not her person. This is a harm that is completely

different from—i.e., separate and identifiable from—the physical harm to L.H. caused by

the felonious assault. See State v. Johnson, 6th Dist. Lucas No. L-16-1282, 2018-Ohio-

1657, ¶ 42 (aggravated robbery under R.C. 2911.01(A)(1) and felonious assault under

R.C. 2903.11(A)(2) caused separate and identifiable harms when the defendant first used

a gun to facilitate the theft of the victim’s cellphone and then shot the victim).

       {¶ 81} Given that we have answered the first prong of the Ruff test in the

affirmative and determined that Tellis’s convictions were dissimilar in import, we need

not address the remaining two elements of Ruff. Earley, 145 Ohio St. 3d 281, 2015-Ohio-

4615, 49 N.E.3d 266, at ¶ 12 (“‘An affirmative answer to any of the [required questions

under Ruff] will permit separate convictions.’” (Emphasis added.)). Therefore, we find

that the trial court did not err by failing to merge Tellis’s aggravated robbery and

felonious assault convictions.

       {¶ 82} Additionally, we also find that the trial court did not err by failing to merge

the firearm specifications attached to the aggravated robbery and felonious assault

charges. As explained below, the trial court properly imposed prison terms for the firearm

specifications attached to those convictions.

32.
       {¶ 83} Sentences for firearm specifications are controlled by R.C. 2929.14(B),

which provides, in relevant part:

              (B)(1)(a) Except as provided in division (B)(1)(e) of this section, if

       an offender who is convicted of or pleads guilty to a felony also is

       convicted of or pleads guilty to a specification of the type described in

       section * * * 2941.145 of the Revised Code, the court shall impose on the

       offender one of the following prison terms:

              ***

              (ii) A prison term of three years if the specification is of the type

       described in division (A) of section 2941.145 of the Revised Code * * *[.]

              ***

              (b) * * * Except as provided in division (B)(1)(g) of this section, a

       court shall not impose more than one prison term on an offender under

       division (B)(1)(a) of this section for felonies committed as part of the same

       act or transaction.

              ***

              (g) If an offender is convicted of or pleads guilty to two or more

       felonies, if one or more of those felonies are * * * aggravated robbery [or]

       felonious assault, * * * and if the offender is convicted of or pleads guilty

       to a specification of the type described under division (B)(1)(a) of this

       section in connection with two or more of the felonies, the sentencing court

       shall impose on the offender the prison term specified under division

33.
       (B)(1)(a) of this section for each of the two most serious specifications of

       which the offender is convicted or to which the offender pleads guilty and,

       in its discretion, also may impose on the offender the prison term specified

       under that division for any or all of the remaining specifications.

       {¶ 84} Generally speaking, a trial court is prohibited by R.C. 2929.14(B)(1)(b)

from imposing more than one prison term for multiple firearm specifications associated

with felonies that were committed as part of the same act or transaction. State v.

Welninski, 2018-Ohio-778, 108 N.E.3d 185, ¶ 101 (6th Dist.). However, “R.C.

2929.14(B)(1)(g) serves as an exception to the rule that multiple firearm specifications

must be merged for purposes of sentencing when the predicate offenses were committed

as a single criminal transaction.” Id.

       {¶ 85} The sentencing provisions of R.C. 2929.14(B)(1)(g) apply to Tellis because

he was (1) convicted of aggravated robbery and felonious assault and (2) convicted of

firearm specifications under R.C. 2941.145 on each felony count. Because that section

applies, “the sentencing court shall impose on the offender the prison term specified

under division (B)(1)(a) of this section for each of the two most serious specifications * *

*.” (Emphasis added.) R.C. 2929.14(B)(1)(g). The language of the sentencing statute is

clear: the trial court was required to sentence Tellis on the firearm specifications attached

to both the aggravated robbery and felonious assault convictions because they were the

two most serious specification of which Tellis was convicted; the trial court could not

“merge” the firearm specifications. Accordingly, we find that the trial court did not err

by imposing sentences for both specifications.

34.
       {¶ 86} Tellis’s third assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 87} Based on the foregoing, the June 20, 2019 judgment of the Wood County

Court of Common Pleas is affirmed. Tellis is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                      Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.

Mark L. Pietrykowski, J.                        _______________________________
                                                            JUDGE
Christine E. Mayle, J.
                                                _______________________________
Gene A. Zmuda, P.J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




35.